Exhibit 10.3




FOURTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 4, 2008 (this “Amendment”), is by and among ALLIANCE ONE INTERNATIONAL,
INC., a Virginia corporation (the “Company”), INTABEX NETHERLANDS B.V., a
company formed under the laws of The Netherlands and a Subsidiary of the Company
(the “Dutch Borrower”; together with the Company, collectively the “Borrowers,”
and individually, a “Borrower”), each of the Domestic Subsidiaries of the
Borrower from time to time party hereto (the “Domestic Guarantors”), ALLIANCE
ONE INTERNATIONAL AG, a Swiss corporation (“Alliance AG”; together with the
Company and the Domestic Guarantors, collectively the “Guarantors” and
individually, a “Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).







W I T N E S S E T H:




WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of March
30, 2007 (as previously amended or modified and as further amended, restated or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement) among the Borrowers, the Guarantors, the lenders and
other financial institutions from time to time party thereto (the “Lenders”),
and the Administrative Agent, the Lenders have extended commitments to make
certain credit facilities available to the Borrower;




WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and




WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement subject to the terms and conditions set forth herein




NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




SECTION 1

AMENDMENTS




1.1

Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is hereby amended
by adding the following definition in the appropriate alphabetical order in
Section 1.1:





“Permitted Allowance” shall mean, an allowance offsetting long-term advances to
tobacco farmers guaranteed by Foreign Subsidiaries that were brought onto the
balance sheet on March 31, 2008 or from time to time thereafter excluding any
adjustments for foreign currency changes.

1.2

Amendment to Definition of Committed Inventories.  The definition of Committed
Inventories in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:




“Committed Inventories” shall mean tobacco inventories for which the Company or
any of its Subsidiaries has received a Confirmed Order, which such inventories
have been reflected on the books and records of the Company or any of its
Subsidiaries as committed inventories in accordance with GAAP.




1.3

Amendment to Definition of Confirmed Order.  The definition of Confirmed Order
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:




“Confirmed Order” shall mean an order or other indication of interest, in
accordance with industry standards, by a customer not an Affiliate of the
Company or any of its Subsidiaries which has been accepted in the ordinary
course of business by representatives of the Company or any of its Subsidiaries.




1.4

Amendment to Definition of Consolidated EBIT.  The definition of Consolidated
EBIT in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:




“Consolidated EBIT” shall mean, as of the last day of any fiscal quarter of the
Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) Consolidated Net Income plus (b) to the extent included in
the determination of such Consolidated Net Income, (i) Consolidated Income Tax
Expense plus (ii) Consolidated Interest Expense minus (iii) any extraordinary
items of gain minus (iv) any items of gain attributable to Financial Accounting
Standards Board Statements No. 121, 123R, 133 (solely with respect to any
interest rate swap, cap or collar agreement), 142 and 144) plus (v) any items of
loss attributable to Financial Accounting Standards Board Statements No. 121,
123R, 133 (solely with respect to any interest rate swap, cap or collar
agreement), 142 and 144) plus (vi) costs and expenses incurred in connection
with exit and disposal activities associated with discontinued foreign
operations in an amount not to exceed $15,000,000 in the aggregate, in each case
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP plus (vii) the Permitted Allowance in an aggregate amount
not to exceed $55,000,000 in the aggregate; provided that $37,500,000 of such
Permitted Allowance shall be allocated to the fiscal quarter ended March 31,
2008 minus (viii) write-ups of the Permitted Allowance minus (ix) write downs of
the Permitted Allowance.




1.5

Amendment to Definition of Uncommitted Inventories.  The definition of
Uncommitted Inventories in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:




“Uncommitted Inventories” shall mean tobacco inventories for which the Company
or any of its Subsidiaries has not received a Confirmed Order, which such
inventories are reflected on the books and records of the Company or any of its
Subsidiaries as uncommitted inventories in accordance with GAAP.




1.6

Amendment to Section 6.1(l).  Section 6.1(l) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




(l) additional Indebtedness that in the aggregate does not exceed, (i) for the
Company and its Domestic Subsidiaries, $30,000,000 and (ii) for Foreign
Subsidiaries, (A) the sum of $685,000,000 for the period from April 1, 2008
through and including June 30, 2008, (B) the sum of $840,000,000 for the period
from July 1, 2008 through and including December 31, 2008, (C) the sum of
$675,000,000 for the period from January 1, 2009 through and including March 30,
2009 and (D) as of March 31, 2009 and at all times thereafter, the sum of
$600,000,000; provided that, after giving effect on a Pro Forma Basis to the
incurrence or assumption of any such Indebtedness and to the concurrent
retirement of any other Indebtedness of the Credit Parties or any of their
Subsidiaries, no Default or Event of Default shall exist.




1.7

Amendment to Section 6.2(m).  Section 6.2(m) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




(m) any Lien on the assets of a Foreign Subsidiary securing foreign lines of
credit of the Foreign Subsidiaries in an aggregate principal amount at any time
outstanding not to exceed $275,000,000; provided that the aggregate principal
amount of foreign lines of credit of the Dutch Borrower and Alliance AG subject
to a Lien contemplated by this Section 6.2(m) shall not exceed $20,000,000 in
the aggregate and shall only consist of Liens incurred by the Dutch Borrower and
Alliance AG through the merger of a Foreign Subsidiary with, or the sale, lease
or other transfer of all or any substantial part of the assets of a Foreign
Subsidiary to, the Dutch Borrower or Alliance AG;




1.8

Amendment to Section 6.14.  Section 6.14 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




The Credit Parties shall not permit the Uncommitted Inventories to exceed (a)
$225,000,000 in the aggregate for the fiscal quarters ended March 31, 2008, June
30, 2008, September 30, 2008 and December 31, 2008 and (b) $150,000,000 in the
aggregate at the end of each fiscal quarter thereafter.  







SECTION 2

CONDITIONS TO EFFECTIVENESS




2.1

Closing Conditions. This Amendment shall be deemed effective as of March 31,
2008 (the “Amendment Effective Date”) upon satisfaction of the following
conditions (in form and substance reasonably acceptable to the Administrative
Agent):




(a)

Executed Amendment.  The Administrative Agent shall have received a copy of this
Amendment duly executed by each of the Credit Parties and the Administrative
Agent, on behalf of the Required Lenders.




(b)

Executed Consents.  The Administrative Agent shall have received executed
consents, in substantially the form of Exhibit A attached hereto, from the
Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf.  The delivery by the Administrative Agent of its
signature page to this Amendment shall constitute conclusive evidence that the
consents from the Required Lenders have been obtained.




(c)

Fees and Expenses.  The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.




(d)

Miscellaneous.  All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.




SECTION 3

REPRESENTATIONS AND WARRANTIES




3.1

Representations and Warranties.  Each of the Credit Parties represents and
warrants as follows:




(a)

It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.




(b)

This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).




(c)

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.




(d)

The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).




(e)

After giving effect to this Amendment, no event has occurred and is continuing
which constitutes a Default or an Event of Default.




(f)

The Security Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Security Documents and prior to all Liens other than Permitted
Liens.




(g)

Except as specifically provided in this Amendment, the Credit Party Obligations
are not reduced or modified by this Amendment and are not subject to any
offsets, defenses or counterclaims.




SECTION 4

MISCELLANEOUS




4.1

Counterparts/Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.




4.2

Instrument Pursuant to Credit Agreement.  This Amendment is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement.  




4.3

Reaffirmation of Credit Party Obligations.  Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.




4.4

Amended Terms.  The term “Credit Agreement” as used in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement and the other Credit Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.

 

4.5

Survival.  Except as expressly modified and amended in this Amendment, all of
the terms and provisions and conditions of each of the Credit Documents shall
remain unchanged.  




4.6

Expenses.  The Borrower agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees, expenses
and retainer amounts of the Administrative Agent’s legal counsel and financial
consultants.




4.7

Further Assurances.  The Credit Parties agree to promptly take such action, upon
the request of the Administrative Agent, as is necessary to carry out the intent
of this Amendment.




4.8

Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).




4.9

Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.




4.10

General Release.  In consideration of the Lenders entering into this Amendment,
each Credit Party hereby releases the Administrative Agent, the Lenders, and the
Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act under
the Credit Agreement on or prior to the date hereof, except, with respect to any
such person being released hereby, any actions, causes of action, claims,
demands, damages and liabilities arising out of such person’s gross negligence
or willful misconduct.




4.11

Waiver of Jurisdiction; Service of Process; Waiver of Jury Trial; Arbitration.
 The jurisdiction, service of process, waiver of jury trial and arbitration
provisions set forth in Sections 9.12, 9.13 and 9.16 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.







[Balance of Page Intentionally Left Blank].


 




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:

/s/  Robert A. Sheets

Name:

Robert A. Sheets

Title:

Executive Vice President –

Chief Financial Officer







By:

/s/  Joel Thomas

Name:

Joel Thomas

Title:

Vice President and

Treasurer







DUTCH BORROWER:

INTABEX NETHERLANDS B.V.




By:

/s/  Joel Thomas

Name:

Joel Thomas

Title:

Attorney-in-fact




By:

/s/  B. Lynne Finney

Name:

B. Lynne Finney

Title:

Attorney-in-fact







DOMESTIC GUARANTORS:

[NONE]







FOREIGN GUARANTORS:

ALLIANCE ONE INTERNATIONAL AG







By:

/s/  Joel Thomas

Name:

Joel Thomas

Title:

Authorized Signor




By:

/s/  B. Lynne Finney

Name:

B. Lynne Finney

Title:

Authorized Signor

















 




ALLIANCE ONE INTERNATIONAL, INC.

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT







ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender







By:

/s/  Beth Rue

Name:

Beth Rue

Title:

Vice President













